 
 
I 
111th CONGRESS
2d Session
H. R. 4454 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2010 
Mr. Stearns (for himself and Mr. Israel) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Fraud Enforcement and Recovery Act of 2009 to require the Financial Crisis Inquiry Commission to make a preliminary report no later than June 15, 2010. 
 
 
1.Preliminary report of the CommissionSection 5 of the Fraud Enforcement and Recovery Act of 2009 is amended— 
(1)in subsection (c)(3), by striking a report and inserting the reports required; and 
(2)in subsection (h)— 
(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; 
(B)by amending the heading of paragraph (1) to read as follows: Final report; and 
(C)by inserting after paragraph (1) the following new paragraph: 
 
(2)Preliminary reportNot later than June 15, 2010, the Commission shall submit to the President and to the Congress a report containing the preliminary findings and conclusions of the Commission on the causes of the current financial and economic crisis in the United States..  
 
